As filed with the Securities and Exchange Commission on January 23, 2014 Registration No. 333-187436 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-11 (Amendment No. 2) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Global Real Estate Holdings, Inc. Nevada 36-4752452 (State or other jurisdiction of incorporation or organization (Primary Standard Industrial Classification Code Number) (I.R.S Employer Identification Number) 125 Wolf Road, Suite 123 Albany, NY 12205 Telephone: 800-373-5910 Fax: 800-741-6801 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Silver Shield Services, Inc. P.O. Box 3540 Silver Springs, NV 89429 Telephone: 775-577-4822 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title ofShares to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (1) (3) * Common Stock, $.001 parvalue 2,000,000 shares $ $ $ Total 2,000,000 shares $ $ $ (1) Registration fee has been paid via Fed wire. (2) This is the initial public offering and no current trading market exists for our stock. (3)Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(o) under the Securities Act. * Previously paid The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Under the application of Rule 405 of Regulation C, we are considered to be a shell company as we: • Have nominal operations at this time • Have nominal assets 2 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL OUR SHARES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL OUR SHARES, AND IT IS NOT SOLICITING AN OFFER TO BUY OUR SHARES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED PRELIMINARY PROSPECTUS Global Real Estate Holdings, Inc. 2,000,000 Shares of Common Stock Price per share: $0.10 Total cash proceeds if all shares are sold: $200,000 This is our initial public offering. We are offering up to 2,000,000 shares of our common stock at a price of $0.10 per share. We will offer the shares ourselves and do not plan to use underwriters or pay any commissions. The shares will be offered and sold by our officers and directors. There is no trading market for our common stock.We have no present plans to be acquired or to merge with another company nor do we, nor do any of our shareholders, have a plan to enter into a change of control or similar transaction. The offering is being conducted on a self-underwritten, best effort basis, which means our officers and directors will attempt to sell the shares. Specifically, Dipendra K. Singh, our CEO will be selling the shares, however, Mr. Kurt Benedict and Mr. James Male may also participate in selling the shares and both will rely on the “safe harbor” provisions provided by Rule 3a4-1(a)(4)(ii) (please see “Plan of Distribution”).The Registrant is not required to sell any specific number or dollar amount of securities but will use their best efforts to sell the securities offered. This Prospectus will permit our officers and/or directors to sell the shares directly to the public, with no commission or other remuneration payable to him or her for any shares he or she may sell. In offering the securities on our behalf, they will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. The shares will only be offered at a price of $.10 per share for a period three hundred and sixty five (365) days from the effective date of this prospectus, unless extended by our board of directors for an additional 180 days. The offering shall terminate on the earlier of (i) the date when the sale of all 2,000,000 shares is completed, or (ii) three hundred and sixty five (365) days from the date of this prospectus becoming effective.If the Company decides to extend the offering for an additional 180 days from the effective date of this prospectus we will file a post effective amendment to our Registration Statement. The sales price to the public is fixed at $.10 per share and will only be offered at a price of $.10 per share. We intend to contact an authorized OTCBB market maker for sponsorship of our securities on the OTCBB, upon effectiveness of this registration statement, however, there is no guarantee our common stock will be accepted for quotation on the OTC Bulletin Board. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. Price to Public Underwriting Discounts and Commissions Proceeds To GREH Per Share $ $ 0 $ Total $ 0 $ The net proceeds to the Company do not include the offering expenses which have been borne by the Company. As of the date of this prospectus, our stock is presently not traded on any market or securities exchange and there is no assurance that a trading market for our securities will ever develop. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. We are subject to penny stock regulations and restrictions and you may have difficulty selling shares of our common stock.We will be subject to penny stock regulations and restrictions and you may have difficulty selling shares of our common stock.See “Risk Factors” beginning on page 7. Global Real Estate Holdings, Inc. qualifies as an "emerging growth company" as defined in the Jumpstart our Business Startups Act (the "JOBS Act"), and will therefore be subject to reduced public company reporting requirements. 3 Table of Contents Prospectus Summary 5 The Offering 6 Financial Summary 7 Risk Factors 7 About this Prospectus 16 Available Information 16 Special Note Regarding Forward Looking Statements 17 Capitalization 17 Use of Proceeds 17 Determination of Offering Price 19 Dilution 20 Suitability Standards 21 Plan of Distribution and Terms of the Offering 21 Legal Proceedings 22 Director, Executive Officers, Promoters and Control Persons 22 Security Ownership of Certain Beneficial Owners and Management 23 Tax Treatment of Registrant and Its Subsidiaries 23 Description of Securities 23 Interest of Named Experts and Counsel 25 Disclosure of Commission’s Position on Indemnification for Securities Act Liabilities 25 Description of Business 25 Reports to Stockholders 31 Financial Statements 32 Management’s Discussion and Analysis of Financial Condition 33 Policy with Respect to Certain Activities 34 Investment Policies of Registrant 35 Facilities 35 Certain Relationship and Related Party Transactions 35 Policies with Respect to Certain Transactions 36 Market for Common Equity and Related Stockholders Matters 36 Dividends 36 Executive Compensation 37 Shares Eligible for Future Sale 38 Indemnification of Directors and Officers 40 Other Expenses of Issuance and Distribution 40 Sales to Special Parties 40 Recent Sales of Unregistered Securities 40 Exhibits Index 41 Signatures 44 4 Prospectus Summary This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to “we,” “our,” “us,” “Global Real Estate Holdings, Inc.,” and “GREH” refer to Global Real Estate Holdings, Inc. Global Real Estate Holdings, Inc. is a development stage company incorporated in the State of Nevada on May 4, 2012. The only promoters of the Company to date have been our current officers and directors. The promoter is Mr. Dipendra K. Singh, our CEO, however, Mr. Kurt Benedict and Mr. James Male may also participate in selling the shares. We currently have 6,000,000 shares outstanding. Our current shareholders, who are officers and directors, will own 75.00% of all the outstanding shares once all of the shares in this Offering are sold. Our officers and directors currently own 100% of all the outstanding shares. Since our inception on May 4, 2012 through September 30, 2013, we have not generated any revenues and have incurred a net loss of $ 5,495 . We anticipate the commencement of generating revenues in the next twelve months, of which we can provide no assurance. The capital raised in this offering has been budgeted to cover the costs associated with purchasing real property assets , specifically multi-family residential units of 2-4 units, that are either a.) cash flow positive, meaning properties that have a positive monthly income after all expenses, mortgages, operating expenses, taxes and maintenance reserves are paid or b.) may be purchased for less than Fair Market Value, are in need of repairs, and subsequently may be sold for a profit in less than a year, beginning to operate our company, marketing expense, and covering various filing fees and transfer agent fees. In order to determine if a property is “cash flow positive” the officers will review the total gross rent or receipts from the property and subtract any and all expenses including utilities, taxes, maintenance, and other reserve expenses. If this number is a positive number, the Company will deem the property “cash flow positive.” However, how positive the cash flow is will determine whether the management will purchase the property or not on behalf of the Company: there must be a positive cash flow. Management’s statement of positive cash flow relates to meeting internal policy guidelines as set forth in our Investment Policies on page 36. For example, in income producing properties, the debt service coverage ratio (DSCR) needs to be equal to or greater than 1.25. In other words, management will pursue a target property when the property generates a minimum cash flow of $1.25 for each $1.00 of secured debt, so as to afford the acquisition, continued maintenance of the property and other expenses associated with each individual property. This margin will depend on factors such as the location of the property, the fair market value of the property, as well as other factors as determined by the officers. This will be at the discretion of the officers and directors of the Company. There can be no assurance that the actual expenses incurred will not materially exceed our estimates. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. The Company does not currently own any properties. The capital raise in this offering would be partially used as allocated under the heading of professional fees paidto identify,obtain and resellproperties for fair market value. Management believes that the values of propertieshave since dropped based on various market conditions due greatly toeconomicconditions impacting the location of where the target property may be located. Managementbelieves today's fair market value in our target markets areless than what is owed on a target property in order to qualify as a subject target acquisition.Please see “Description of Business” Section for more information on valuation. As of the date of this prospectus we have only three officers and two directors for a total of three officers and directors combined, who we anticipate devoting only a small portion of their time to the company going forward if we are not able to raise a sufficient amount of capital. Mr. Singh, our CEO, President and Chairman of the Board, Mr. Benedict, our CFO, Treasurer and Director and Mr. Male, our Secretary will be in charge of our day to day operations. Mr. Singh, Mr. Benedict and Mr. Male will devote approximately 10-15 hours per week to our operations. Even if we sell all the securities offered, the majority of the proceeds of the offering will be spent for the acquisition of only one or two properties, and to pay for ongoing operational costs. Investors should realize that following this offering we will be required to raise additional capital to cover the costs associated with our plans of operation. 5 Some of our Risk Factors include: ● We were recently incorporated and have limited operating history. ● We have not generated any revenue to date, had $0 in net income from May 4, 2012 (our inception) through December 31, 2012, and net losses of $5,495 for the nine months ending September 30, 2013 .We will be dependent on this offering to raise additional funds to carry out our business plan and continue as a going concern.If we are unable to do so, you will lose your entire investment in us. ● We are highly dependent on our officers and directors. ● Our officers and directors have no experience running a public company so we will be dependent on counsel and outside consultants to ensure proper filings and meeting deadlines. ● Two of our three officers do not have any real estate experience, and we will rely on Mr. Benedict's real estate background and expertise.The loss of Mr. Benedict would have an adverse impact on our business going forward and could result in the loss of your investment. ● Subscribers will have limited control in our company. Of our stock being offered, subscribers will own 0.27% of our total authorized shares and only 25% of outstanding shares if all shares under this offering are sold. Our officers and directors will hold the remaining 75% of shares. The officers and directors own 100% of the outstanding shares, currently. ● We will require additional financing outside of this offering in order for our operations to be successful. ● There is currently not a public market for our shares. There can be no assurance that a market will develop for the common stock or that a market in the common stock will be maintained. Investors may be unable to liquidate their investment. ● Our offering price is arbitrary and does not reflect the book value of our stock. ● Investment in real estate is speculative and we will be highly dependent on the performance of the real estate market. ● Subscribers will be unable to evaluate the economic merit of real estate projects before we invest in them and will be entirely relying on the ability of our officers to select well-performing investment properties. ● Our officers, as a group, are controlling shareholders, and thus shall make certain decisions without input by the other shareholders. Global Real Estate Holdings, Inc.’s address and phone number is: 125 Wolf Road, Suite 123, Albany, NY 12205 (800) 373-5910. The Offering (1) Common Stock Offered for Sale Up to a maximum of 2,000,000 shares. Price to the Public $0.10 per share in cash. Use of Proceeds Primarily for Offering expenses, purchase properties, and enter into Joint Venture Agreements Number of Shares Outstanding Prior to the Offering Number of Shares Outstanding After the Offering 6,200,000 if 10% of offering sold. 6,500,000 if 25% of offering sold. 7,000,000 if 50% of offering sold. 7,500,000 if 75% of offering sold. 8,000,000 if 100% of offering sold. Plan of Distribution This is a direct public offering, with no commitment by anyone to purchase any shares. Our shares will be offered and sold by our officers and directors. There is no share minimum investment required from individual investors. Terms of the Offering This is a best efforts offering. This is a no minimum offering. Accordingly, as shares are sold, we will use the money raised for our business. The offering will remain open until 365 days from the commencement of the offering upon effectiveness of this S-11, which may be extended for an additional 180 days at the discretion of the board of directors. We cannot be certain that we will be able to sell enough shares to fund our operations appropriately. Termination of the Offering The offering shall terminate on the earlier of (i) the date when the sale of all 2,000,000 shares is completed, or (ii) three hundred and sixty five (365) days from the date of this prospectus becoming effective. If the Company decides to extend the offering for an additional 180 days from the effective date of this prospectus we will file a post effective amendment to our Registration Statement. Management may not, and will not purchase any shares in this offering. 6 Financial Summary For the nine months ended September 30, For the year ended December 31, Statement of Operations Revenues $
